Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 1 of 13 Page ID
                                #:16350



  1   Joseph R. Re (Bar No. 134479)          Mark D. Kachner (Bar No. 234192)
      joseph.re@knobbe.com                   mark.kachner@knobbe.com
  2   Stephen C. Jensen (Bar No. 149894)     KNOBBE, MARTENS, OLSON
  3   stephen.jensen@knobbe.com               & BEAR, LLP
      Irfan A. Lateef (Bar No. 204004)       1925 Century Park East, Suite 600
  4   irfan.lateef@knobbe.com                Los Angeles, CA 90067
      Perry D. Oldham (Bar No. 216016)       Telephone: (310) 551-3450
  5   perry.oldham@knobbe.com
      Brian C. Claassen (Bar No. 253627)     Facsimile: (310) 601-1263
  6
      brian.claassen@knobbe.com              Adam B. Powell (Bar No. 272725)
  7   James E. Youngblood (Bar No. 325993)
      jamie.youngblood@knobbe.com            adam.powell@knobbe.com
  8   KNOBBE, MARTENS, OLSON                 KNOBBE, MARTENS, OLSON
        & BEAR, LLP                           & BEAR, LLP
  9   2040 Main Street, Fourteenth Floor     3579 Valley Centre Drive
      Irvine, CA 92614                       San Diego, CA 92130
 10
      Telephone: (949) 760-0404              Telephone: (858) 707-4000
 11   Facsimile: (949) 760-9502              Facsimile: (858) 707−4001
 12   Attorneys for Plaintiffs,
 13
      Masimo Corporation and
      Cercacor Laboratories, Inc.
 14
                       IN THE UNITED STATES DISTRICT COURT
 15
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
                                    SOUTHERN DIVISION
 17

 18                                       ) Case No. 8:18-CV-02001-JVS-JDE
      MASIMO CORPORATION, a               )
 19   Delaware corporation; and           ) PLAINTIFFS MASIMO
      CERCACOR LABORATORIES, INC., ) CORPORATION AND
 20   a Delaware corporation,             ) CERCACOR LABORATORIES,
                                          ) INC.’S OPPOSITION TO
 21         Plaintiffs/Counterdefendants, ) DEFENDANTS’ RULE 60
                                          ) MOTION FOR RELIEF FROM
 22         v.                            ) THE COURT’S ORDER
                                          ) GRANTING PLAINTIFF’S
 23   TRUE WEARABLES, INC., a             ) MOTION FOR PRELIMINARY
      Delaware corporation; and           ) INJUNCTION
 24   MARCELO LAMEGO, an individual, )
                                          )
 25         Defendants/Counterclaimants.  ) Hon. James V. Selna
                                          ) Hon. Magistrate John D. Early
 26                                       )
                                          )
 27                                       ) Hearing: June 28, 2021
                                          ) Time: 1:30 p.m.
 28                                       ) Court: Room: 10C
                                          )

               [REDACTED VERSION PROPOSED TO BE FILED UNDER SEAL]
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 2 of 13 Page ID
                                #:16351



  1                                       TABLE OF CONTENTS
  2                                                                                                      Page No.
  3

  4   I.     INTRODUCTION ................................................................................. 1
  5   II.    PROCEDURAL HISTORY .................................................................. 2
  6   III.   DEFENDANTS’ MOTION FOR RECONSIDERATION IS
             UNTIMELY .......................................................................................... 3
  7
      IV.    DEFENDANTS’ ARGUMENTS PROVIDE NO BASIS FOR
  8          RECONSIDERATION ......................................................................... 4
  9          A.       Defendants Do Not Have Good Cause For Seeking
 10                   Reconsideration More Than 14 Days After the PI Order ........... 4

 11          B.       Defendants Improperly Repeat The Same Arguments
                      From Their Prior Briefing ........................................................... 6
 12
             C.       Defendants Cannot Establish the Two IEEE Articles
 13                   Were Generally Known Based Upon Testimony About
                      the IEEE Overall ......................................................................... 8
 14
      V.     CONCLUSION ...................................................................................10
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                           -i-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 3 of 13 Page ID
                                #:16352



  1                                       TABLE OF AUTHORITIES
  2                                                                                                       Page No(s).
  3

  4   Amgen Inc. v. Health Care Servs.,
        47 Cal. App. 5th 716 (2020) ................................................................... 6, 7
  5
      DVD Copy Control Ass’n, Inc. v. Bunner,
  6     116 Cal. App. 4th 241 (2004) ..................................................................... 9
  7   Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc.,
  8      204 F.3d 867 (9th Cir. 2000) ...................................................................... 3

  9   Tawfilis v. Allergan, Inc.,
        Case No. SACV 15-307-JLS, 2015 WL 9982762
 10     (C.D. Cal. Dec. 14, 2015) ........................................................................... 4
 11   Winter v. Natural Res. Def. Council, Inc.,
        555 U.S. 7 (2008) ....................................................................................... 3
 12

 13                                          OTHER AUTHORITIES
 14   28 U.S.C. § 1292.............................................................................................. 4
 15   Fed. R. Civ. P. 59............................................................................................. 4
 16   Fed. R. Civ. P. 60.......................................................................................1,3,4
 17   Local Rule 7-18 .......................................................................................3, 4, 6
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                              -ii-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 4 of 13 Page ID
                                #:16353



  1         Plaintiffs   Masimo     Corporation       and   Cercacor   Laboratories,   Inc.
  2   (collectively “Masimo”) submit this Opposition to Defendants True Wearables,
  3   Inc. and Marcelo Lamego’s (collectively “Defendants”) Rule 60 Motion for
  4   Relief From the Court’s Order Granting Plaintiffs’ Motion for Preliminary
  5   Injunction (Dkt. 276-1).
  6                                 I. INTRODUCTION
  7         The Court should deny reconsideration because it is untimely, and because
  8   Defendants offer no new material facts and merely repeat arguments from their
  9   previous briefing and hearing request. Defendants ask this Court to reconsider
 10   whether the TSS trade secret was “generally known” based on “new” deposition
 11   testimony about the IEEE organization generally.           However, none of this
 12   testimony addresses the two IEEE conference papers at the center of Defendants’
 13   “generally known” defense. The Court already found those two IEEE conference
 14   papers were publicly available.      Moreover, the Court explained that public
 15   availability “does not mean that the particular techniques described in them were
 16   ‘generally known’ to people who could obtain economic value from developing
 17   noninvasive blood content detectors.” Dkt. 257 at 12.
 18         Defendants’ “new” testimony comes from three witnesses and relates to the
 19   IEEE organization in general.        For example, the three witnesses merely
 20   recognized the IEEE, the world’s largest professional organization for advancing
 21   technology. They also showed some familiarity with “IEEE publications.” But
 22   that testimony says nothing about the two IEEE conference papers relied upon by
 23   Defendants. The testimony presents no new material facts and establishes no
 24   error in this Court’s well-reasoned analysis.
 25         Moreover, this testimony says nothing new. Lamego himself knew about
 26   the IEEE at least as early as 2000. He has authored over 10 IEEE publications.
 27   But Lamego never submitted any declaration at all, let alone about the IEEE or
 28   the particular conference papers that Defendants claim show that the TSS is

                                              -1-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 5 of 13 Page ID
                                #:16354



  1   “generally known.” Instead, he protected the TSS as a trade secret.
  2         Defendants present no new evidence about the techniques described in the
  3   two conference papers. Defendants offer no new evidence that a third party ever
  4   used the math operations in the two conference papers for biosensing
  5   applications, much less that such use is generally known.        Defendants also
  6   present no evidence that either of the articles was the origin of the Defendants’
  7   patent applications. Thus, Defendants present no grounds for reconsideration.
  8                            II. PROCEDURAL HISTORY
  9         The parties have filed four motions regarding the TSS trade secret and the
 10   Preliminary Injunction (“PI”). First, Masimo filed a Motion for PI regarding
 11   Masimo’s TSS trade secret. Dkt. 153. Second, True Wearables filed an Ex Parte
 12   Application to strike certain trade secrets, including the TSS trade secret. Dkt.
 13   157. The Court initially granted True Wearables’ Ex Parte and struck the TSS
 14   trade secret. Dkt. 186. The Court then denied the Motion for PI because it had
 15   struck the TSS trade secret. Dkt. 187. Third, True Wearables filed a Motion for
 16   Reconsideration of the Ex Parte Order. Dkt. 194. Fourth, Masimo filed a Motion
 17   for Reconsideration of both the Ex Parte Order and denial of the Motion for PI.
 18   Dkt. 197. The Court granted in part and denied in part Defendants’ Motion for
 19   Reconsideration and granted Masimo’s Motion for Reconsideration, reinstating
 20   the TSS trade secret. Dkt. 258. The Court then issued a tentative order granting
 21   Plaintiffs’ Motion for PI.
 22         After reviewing the Court’s tentative order granting the PI, Defendants
 23   argued for a hearing. Dkt. 254-1. The Court considered the arguments in the
 24   hearing request and granted the PI. Dkt. 257 (“PI Order”). Defendants now fault
 25   the Court for “never hearing Defendants’ arguments….” Mot. at 2 (emphasis
 26   added). But the Court reviews hearing requests to determine whether a hearing is
 27   necessary. Here, Defendants presented their arguments in their hearing request,
 28   and the Court modified the tentative order to address the arguments in the PI

                                             -2-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 6 of 13 Page ID
                                #:16355



  1   Order.
  2         The PI Order thoroughly explains the technology at issue, the factual
  3   background, the relevant legal standards, and the Court’s analysis of each of the
  4   four preliminary-injunction factors under Winter v. Natural Res. Def. Council,
  5   Inc., 555 U.S. 7, 20 (2008). The Court determined Masimo is likely to succeed in
  6   showing the TSS is a protectable trade secret. PI Order at 11-13. The Court
  7   explained that the publication of two IEEE conference papers “does not mean that
  8   the particular techniques described therein were ‘generally known’ to people who
  9   could obtain economic value from developing noninvasive blood content
 10   detectors.”   Id. at 12. Instead, “[a]t best, the articles could be a basis for
 11   determining that the TSS was ‘readily ascertainable.’” Id. But Defendants “must
 12   still show that Defendants made use of that means of ascertainment to have a
 13   defense under the CUTSA.” Id.
 14         Defendants do not challenge these findings and analysis. Instead, they
 15   argue that deposition testimony shows that the TSS is “generally known.” For
 16   multiple reasons, Defendants’ testimony does not support reconsideration.
 17            III. DEFENDANTS’ MOTION FOR RECONSIDERATION IS
 18                                      UNTIMELY
 19         Defendants move for reconsideration under Fed. R. Civ. P. 60(b)(2) and
 20   (b)(6), and Local Rule 7-18. But L.R. 7-18 sets a deadline of 14 days after entry
 21   of the Order, absent good cause shown. Because Defendants did not move within
 22   14 days, they must show good cause. Defendants cannot make this showing.
 23         Defendants cannot invoke Rule 60(b) to circumvent the 14-day deadline
 24   because that rule is not applicable here. Rule 60(b) provides specific grounds for
 25   a court to “relieve a party or its legal representative from a final judgment, order,
 26   or proceeding.” (Emphasis added). However, “a preliminary injunction is not a
 27   ‘final judgment, order, or proceeding’ that may be addressed by a motion under
 28   Rule 60(b).” Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d

                                              -3-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 7 of 13 Page ID
                                #:16356



  1   867, 880 (9th Cir. 2000); see 28 U.S.C. § 1292(a)(1) (preliminary injunctions are
  2   “interlocutory orders”).
  3         Moreover, even if Defendants had moved under Rule 59(e), they would
  4   still have to show good cause to file the motion after the 14-day deadline imposed
  5   by L.R. 7-18. Defendants have not shown good cause and compliance with
  6   L.R. 7-18.
  7         “Courts in this district have interpreted Local Rule 7-18 to be coextensive
  8   with Rules 59(e) and 60(b).” Tawfilis v. Allergan, Inc., Case No. SACV 15-307-
  9   JLS (JCGx), 2015 WL 9982762, at *1 (C.D. Cal. Dec. 14, 2015). Under L.R. 7-
 10   18, a motion for reconsideration may be made only on the grounds of:
 11            (a) a material difference in fact or law from that presented to
 12            the Court that, in the exercise of reasonable diligence, could
 13            not have been known to the party moving for reconsideration
 14            at the time the Order was entered, or
 15            (b) the emergence of new material facts or a change of law
 16            occurring after the Order was entered, or
 17            (c) a manifest showing of a failure to consider material facts
 18            presented to the Court before the Order was entered.
 19   L.R. 7-18.1 Defendants never explain which of these three grounds apply and
 20   therefore cannot possibly show good cause under the local rule.
 21         IV. DEFENDANTS’ ARGUMENTS PROVIDE NO BASIS FOR
 22                               RECONSIDERATION
 23   A.    Defendants Do Not Have Good Cause For Seeking Reconsideration
 24         More Than 14 Days After the PI Order
 25         Defendants argue they have good cause for their delay in filing the Motion
 26

 27   1
       Defendants block quote the old language of L.R. 7-18, before the December 1,
 28   2020 amendment to the rule. Mot. at 4.


                                             -4-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 8 of 13 Page ID
                                #:16357



  1   based on the existence of evidence “that could not have been discovered
  2   sooner….”    Mot. at 4.      Specifically, Defendants contend that they deposed
  3                                                         “who testified that IEEE
  4   publications are generally known to electrical engineers.” Id. But Defendants
  5   took the       and          depositions within 14 days of the PI Order. Id. at 5
  6   (Defendants deposed          on May 4 and 6, and      on May 11). Only the
  7   deposition took place afterwards. Id. at 6. Thus, Defendants could have timely
  8   moved for reconsideration, undermining any good cause showing. Moreover,
  9   Defendants never explain why they could not have taken the depositions sooner.
 10   Nor could they.        Defendants themselves knew of this evidence and of the
 11   witnesses for years.
 12         As an electrical engineer with a PhD, Lamego himself was familiar with
 13   IEEE publications. Lamego authored more than 10 IEEE articles and conference
 14   papers before 2000. See Dkt. 1-1 (Ex. 1 to Complaint) at 6. He provided a list of
 15   them to Masimo as part of his employment agreement. Id. Lamego also cited
 16   three IEEE articles and conference papers in his PhD thesis. Claassen Decl. Ex. 1
 17   at TRUE053747, 750. Lamego therefore has been aware that IEEE articles and
 18   conference papers for electrical engineers for over twenty years. Defendants
 19   knew of these general facts all along, but chose not to submit them in their PI
 20   briefing.
 21         In addition, Lamego worked closely with each of the three deponents
 22   between 2000-2014.
 23

 24

 25                                                                            On July
 26   24, 2020, Plaintiffs wrote to Defendants about stopping any publication of True
 27   Wearables’ patent applications containing the TSS. Claassen Decl. Ex. 7 (Dkt.
 28   171-06, previously Ex. E to Defendants’ PI Opp.). Defendants, therefore, could

                                              -5-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 9 of 13 Page ID
                                #:16358



  1   have taken the depositions earlier to prepare their opposition to the PI.
  2         Ultimately, Defendants concede that the testimony merely “further
  3   confirms” their argument in their hearing request, “that IEEE publications are
  4   often referenced and read by electrical engineers in the field of noninvasive blood
  5   measurement.” Compare Mot. at 1 with Dkt. 254-1 at 1-3 (Hearing Request).
  6   But evidence that merely further confirms arguments Defendants made in
  7   opposing the PI shows that Defendants could have discovered the evidence
  8   earlier. Defendants, therefore, fail to demonstrate good cause for their delay in
  9   filing this Motion.
 10   B.    Defendants Improperly Repeat The Same Arguments From Their
 11         Prior Briefing
 12         Under L.R. 7-18, “No motion for reconsideration may in any manner
 13   repeat any oral or written argument made in support of, or in opposition to, the
 14   original motion.” Defendants violate that prohibition throughout their Motion.
 15   The Motion for Reconsideration raises the same legal issue Defendants argued in
 16   their Request for Oral Argument. Mot. at 2; see Dkt. 254-1 (Request for Oral
 17   Argument) at 1-4.
 18         Regarding the existence of a trade secret, Defendants argue that “the Court
 19   Order has improperly shifted the burden of proof to Defendants.” Compare
 20   Mot. at 7 with Dkt. 254-1 (Request for Oral Argument) at 1-2. Defendants also
 21   argue, “As Plaintiffs still have not met this burden, they have therefore not
 22   carried their burden of proof of establishing a trade secret under the CUTSA.” Id.
 23   Defendants previously raised both arguments. Compare Mot. at 7 with Dkt. 254-
 24   1 (Request for Oral Argument) at 1-2; Compare Mot. at 7 with Dkt. 254-1
 25   (Request for Oral Argument) at 2. The Court rejected both.
 26         Defendants rely on Amgen Inc. v. Health Care Servs., 47 Cal. App. 5th
 27   716, 736 (2020). Defendants previously cited this case too. In this Motion,
 28   Defendants merely copied the identical parenthetical from their argument in the

                                               -6-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 10 of 13 Page ID
                                 #:16359



  1   hearing request. Compare Mot. at 7 with Dkt. 254-1 at 1-2. Regardless, Amgen
  2   does not support Defendants. In that case, Amgen sent third-party purchasers a
  3   price increase notice in an email with the label “confidential.” Amgen, 47 Cal.
  4   App. 5th at 736. Despite the label, the third parties had no obligation to keep that
  5   information confidential. Id. The trial court found the trade secret not generally
  6   known because defendants did not submit any evidence that the third parties did
  7   not comply with the label. Id. Thus, that court improperly shifted the burden to
  8   the party accused of misappropriation to show that the third parties did not keep
  9   the information confidential. Id.
 10         Here, the Court committed no such error.           The Court credited the
 11   declarations of Joe Kiani and Jesse Chen as demonstrating that Masimo’s
 12   development of its SpHb technology depended on the TSS. Dkt. 257 at 11-12. It
 13   also found that Masimo took reasonable steps to maintain its secrecy. Id. at 12.
 14   Masimo further demonstrated that Lamego himself required a Cercacor employee
 15   to remove portions of it from a draft Stanford thesis. See Dkt. 152-1 at 6 (PI
 16   Motion) citing Dkt. 152-10 to 152-15
 17                                             Thus, the Court found that Masimo took
 18   reasonable steps to maintain the confidentiality of the TSS without shifting the
 19   burden to Defendants. Dkt. 257 at 11-12.
 20         Although Defendants claim that Masimo has not met its burden, they do
 21   not present any argument in support. Thus, the Court’s analysis is unchallenged.
 22   The Court correctly found that Masimo carried its burden of establishing that the
 23   TSS can be a trade secret under CUTSA. Id. at 13.
 24         Defendants improperly repeat other arguments too.              For example,
 25   Defendants repeat their argument that two IEEE conference papers disclose the
 26   update formulas of the TSS. Dkt. 171 (Opposition to PI) at 15-17; Dkt. 254-1
 27   (Request for Oral Argument) at 1-4. But Plaintiffs have explained the TSS trade
 28   secret is not limited to update formulas. Dkt. 184-1 at 4, 11-15.

                                              -7-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 11 of 13 Page ID
                                 #:16360



  1

  2                At Cercacor, Lamego used the TSS
  3             to develop the SpHb measurement. Dkt. 153 (Chen Decl.) ¶¶ 18-26.
  4

  5

  6                                                                          Dkt. 152-3
  7   (McNames Decl.) ¶¶ 43, 46. The final “update formulas” for two particular
  8   examples of the TSS
  9
 10           Finally, Defendants repeat the argument that Dr. Goldstein is a person who
 11   could obtain economic value from the TSS. Compare Mot. at 8 with Dkt. 254-1
 12   at 3.    Defendants point to nothing showing the use of the math operations
 13   Goldstein located                              , much less that Goldstein himself
 14   did so. That Goldstein speculates he could now obtain economic value
 15                                                                    But Goldstein’s
 16   speculation after he was exposed to the TSS demonstrates why Plaintiffs seek to
 17   protect their trade secret. Goldstein’s opinion about his hypothetical application
 18   of the update formulas does not establish the TSS “was generally known.”
 19   C.      Defendants Cannot Establish the Two IEEE Articles Were Generally
 20           Known Based Upon Testimony About the IEEE Overall
 21           None of Defendants’ cited testimony relates to the two IEEE papers at
 22   issue on the PI motion. None of the witnesses testified about any awareness of
 23   the two IEEE papers.        Instead, the testimony concerns the IEEE as an
 24   organization in general. Dkt. 276-4 (Ex. B) at 61:1-13 (“What is the IEEE? It’s
 25   an organization that published papers.”); Dkt. 276-5 (Ex. C) at 55:10-17 (“What
 26   is IEEE? … It’s an organization for engineers to collaborate, share
 27   information….”).
 28   ///

                                              -8-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 12 of 13 Page ID
                                 #:16361



  1                        testified that engineers know that the IEEE publishes articles,
  2   and he has read many IEEE articles. Claassen Decl. Ex. 2 at 193:22-194:12.
  3   That             has read articles does not make every IEEE article generally
  4   known. Furthermore, publication “does not necessarily destroy the secret if the
  5   publication is sufficiently obscure or transient or otherwise limited so that it does
  6   not become generally known to the relevant people, i.e., potential competitors or
  7   other persons to whom the information would have some economic value.” DVD
  8   Copy Control Ass'n, Inc. v. Bunner, 116 Cal. App. 4th 241, 251 (2004).
  9          And despite Lamego’s involvement in the IEEE as discussed above, he
 10   provided no testimony regarding his awareness of the two papers at issue.
 11   Lamego also provided no testimony reconciling the position he took in opposing
 12   the PI with the positions he took at the Patent Office and at Cercacor. Instead, his
 13   expert, Goldstein, found the two papers after several hours of targeted searching,
 14   and only after he was taught and fully appreciated Plaintiffs’ TSS trade secret.
 15   Dkt. 257 (PI Order) at 12-13.
 16          Defendants’ Motion, therefore, identifies no new evidence regarding the
 17   two IEEE conference papers that they contend disclose the TSS update formulas.
 18   Instead, Defendants ask the Court to conclude that, because “IEEE publications
 19   are generally known to electrical engineers and are referenced during research
 20   and algorithm development in the pulse oximetry industry,” the contents of two
 21   specific IEEE papers are generally known. Mot. at 6. But the enormity of the
 22   IEEE and its extensive publication library demonstrates why such a conclusion is
 23   too far-fetched.    The IEEE is the “world’s largest technical professional
 24   organization dedicated to advancing technology for the benefit of humanity.”
 25   Claassen Decl. Ex. 3 at 1. IEEE publications date back to 1884. Claassen Decl.
 26   Ex. 4. The IEEE publishes more than 200 journals and 40 magazines and hosts
 27   more than 1,600 annual conferences and events. Claassen Decl. Ex. 3 at 3, Ex. 4
 28   at 2. It has published more than 5 million technical articles over the years.

                                              -9-
Case 8:18-cv-02001-JVS-JDE Document 286 Filed 06/07/21 Page 13 of 13 Page ID
                                 #:16362



  1   Claassen Decl. Ex. 3 at 2. It adds approximately 20,000 new documents to its
  2   database each month. Claassen Decl. Ex. 5 at 1. The publication of two papers
  3   by the IEEE in an ocean of millions of articles does not establish the particular
  4   techniques described in the two papers were “generally known” to people who
  5   could obtain value from developing noninvasive blood constituent monitors.
  6         Furthermore, the new testimony supports Masimo. All three witnesses and
  7   Lamego knew about the IEEE and IEEE publications but still believed the TSS
  8   was a trade secret. Dkt. 257 (PI Order) at 16; See Dkt. 152-1 at 6 (PI Motion)
  9   citing Dkt. 152-10 to 152-15. Their contemporaneous belief is entitled to more
 10   weight than Goldstein’s opinion contrived in hindsight. He merely reconstructed
 11   the trade secret based on his knowledge of the TSS.
 12         The motion for reconsideration therefore adds no new material fact or
 13   reason to reconsider the PI Order.
 14                                 V. CONCLUSION
 15         Defendants’ Motion repeats previously cited facts and previous arguments.
 16   Thus, it presents no grounds for reconsideration and no reason to disturb the
 17   Court’s well-reasoned analysis. Accordingly, the Court should deny the Motion
 18   for Reconsideration.
 19                                   Respectfully submitted,
 20                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
 21
      Dated: June 7, 2021             By: /s/ Brian C. Claassen
 22                                       Joseph R. Re
 23                                       Stephen C. Jensen
                                          Irfan A. Lateef
 24                                       Perry D. Oldham
                                          Brian C. Claassen
 25                                       Mark D. Kachner
                                          Adam B. Powell
 26                                       James E. Youngblood
 27                                        Attorneys for Plaintiffs,
                                           Masimo Corporation and
 28                                        Cercacor Laboratories, Inc.

                                             -10-
